Title: To John Adams from Stephen Higginson, 17 January 1789
From: Higginson, Stephen
To: Adams, John


          
            Sir
            Boston 17 Jany 1789
          
          You may recollect that the Court of France by an edict, about 2 Years since, opend a trade to the Americans to Mauritius and the french settlements in India, upon the same terms as their own sub-jects pursue it. This permission we soon improved, & for two Years past, many vessels have gone to port Louis in the Isle of France from different parts of the Continent, with cargos of the various exports from the Northern middle & Southern States. We there found a ready, & a good market for Beef, Pork, Butter & Flour, dried

& pickled fish, wheat, Tobacco, Naval Stores &c. all the vessels from this state that have gone there, have carried those with some other small Articles. Those from the middle & Southern States have carried principally their own particular exports.— We have taken in return from thence Coffee, Pepper, Hides, Teas and the manufactures of India; & some of those articles have been again exported to Europe and the West Indies with advantage, as Coffee, Teas, pepper Spices & Nankins &c. As the articles we have carried to the Isle of France, have in a good degree been again exported from thence to the various markets in India &c, where a ready & extensive sale has been found for them; this trade would probably in a short time take off great quantities of our american exports, and give employ to a great number of our men & Ships. We find by calculation that not less than 3,000 tons of Shipping went to Mauritius the last year from America; & this year I think there will be more than 4,000 tons go there, besides those Ships that have been fitted out for China.—
          From these facts, I think that a free trade to the Mauritius, as was at first granted, must be very important to America for though the markets in India &c, which have recd our exports from thence may be open to us, generally, it is not easy for us at once to Supply them direct, nor till we shall have more knowledge of their navigation & trade—beside which the voyages to the Continent would be too long & tedious, for our common traders of small Capitals to pursue them; those to Mauritius are as much so, as the persons who have Sent there can in general bear.— To have that or any other branch of trade so circumstanced, as that none but wealthy Individuals, or companies can pursue it, is not to be desired upon public principles.— But this trade to the Isle of France we are perhaps in danger of losing, or having it So restricted, as, in a good degree, to deprive us of the advantages we have been led to expect from it. The few french Merchants who reside there, have enjoyed exclusively the Supply of that market with some of the same articles which we carry there; & have generally engrossed to themselves the Crops of Coffee, as well as the India Exports, which have been there Sold. by this means they have commanded their own prices. both for their supplies to their planters and transient Traders, and for the produce &c exported from thence.— we have not only undersold them in the articles we have carried; but by going over to Bourbon, where the Coffee is raised, and contracting with the planters for what we wanted, we got it much cheaper than to have bought it at Port Louis, & taught

the planters to make more of their crops than they had before done, and deprived the Merchants at Port Louis of a profit they used to make at the Planters expence.— These diminitions of the merchants gains, resulting from our trade, have made them & their coñexions at L’Orient very uneasy; & they have combined, we are told, to Suppress, or at least to restrain Our Trade at that market, by joint representations to the Court of France.— They have, indeed, already prevailed on the Commandant at Port Louis, to prevent our vessels from going to Bourbon to buy & take in Coffee; and we now have to take it from the Merchants at Port Louis, at the advanced price of 2 ½ to 3 Dollars per Ct. — This restriction we might perhaps Support, but should we be liable to any additional ones of [an amount] we may be obliged to abandon the Trade.—
          If the french Government should not be misled by false representations, I cannot suppose they will subject us to any farther embarrassments; but on the contrary, by considering the subject in a national & Political view, they must be disposed to encourage our Trade, to the Isle of France in particular, & give us all that freedom which they at first intended, and we enjoyed. The local situation of that Island is peculiarly favourable to annoy the British trade to India & China, and to protect their own. It may indeed be viewed as the Key to both the Chinese & Indian Seas from Europe— no Ship can pass for either of them without being in a great degree Subject to the Cruisers Stationed at the Isle of France; & if a free trade is permitted to us, they certainly will have every Supply, & every advantage for cruising upon the British from thence. that Island will certainly Soon become the Place of deposit, for Americans, Chinese & Indian exports.— we shall carry to them, all the various products of America, that will answer in those Seas, and shall want in return the produce & exports of the east.— our vessels will lodge the former, and take the latter in return. The french Ships, or the natives from the Continent will bring their exports, & take ours away for other markets. Such a Trade will not only employ the french Ships in carrying our exports to other Markets from Mauritius, & in bringing theirs in return for us to take away; but very great advantages beside must be derived from it. It is impossible but the Settlement must, with such advantages, soon become very wealthy & important; it will certainly be resorted to by other Europeans, and all the various nations inhabiting the Shores in those Seas. It will in this way Soon become the general Magazine for Naval Stores, & for provisions of every kind.—

In a political view, no event can be more desireable. It will enable the french to operate against the british in any future rupture with amazing advantage.— They will then have an important post filled, not only with Provisions & military Stores, but with Active enterprizing & wealthy inhabitants.—
          Should the immediate effect of our trade be to supplant, or even to ruin the few Merchants now residing at Port Louis, it would be of no moment in a national view, Since it must inevitably establish great numbers in their Stead. But even this cannot happen, unless from their own folly & imprudence—for though they may be deprived, by means of our trade, of the profits on the business they before pursued; they certainly may avail themselves in Common with others, of the many new openings for beneficial Commerce, which result from it.—
          It appears to me that the french Court acted with great wisdom and policy when they open’d those ports to us; & the same principles which induced them to do it, will retain their weight in favour of the measure, while the trade of Europe with India & China, and the relative Interests of France & Britain, in those Seas, remain as they now are: and If I am not mistaken, as to the views & Interests of the french Court, upon this Subject, there can be no doubt of Mr Jefferson’s being able to prevent any new restrictions upon our vessels, & to obtain for them the Same liberty which they at first enjoyed.—
          With these sentiments, as to the importance of a free trade to those Seas, I thought it could not be improper to state to you the foregoing facts & observations. Should they have weight in your mind, you may perhaps advance the Interest of America by making some representation, to Mr Jefferson on the Subject.—
          with much respect I have the honour to be Sir your very huml / Servant.—
          
            Stephen Higginson
          
        